DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller, DE1020135015116.
Regarding claim 1, Koller discloses a vehicle frame comprising: a frame rail (2) elongated along a vehicle-longitudinal axis; a shock tower bracket (5)connected to the frame rail; and a cable (20, 21, 22) connected to the frame rail and the shock tower bracket, the cable extending transverse to the vehicle-longitudinal axis from the frame rail to the shock tower bracket (Fig. 1, 3).
Regarding claim 2, Koller discloses the cable (20, 21, 22) is fixed relative to the frame rail and the shock tower bracket (Fig.1; Eng. Trans.).
Regarding claim 3, Koller discloses the shock tower bracket (5) partially defines a wheel well and the cable (20, 21, 22) is vehicle-forward and inboard of the wheel well at the frame rail (Fig. 2, 3).
Regarding claim 4, Koller discloses the wheel well includes an inboard side and an outboard side spaced from the inboard side along a cross-vehicle axis, the cable is above the wheel well and between the inboard side and the outboard side at the shock tower bracket (Fig. 2, 3).
Regarding claim 5, Koller discloses the shock tower bracket (5) is disposed outboard of the frame rail (2) along a cross-vehicle axis and extends upwardly along a vertical axis relative to the frame rail (Fig. 1, 3).
Regarding claim 6, Koller discloses the cable (20, 21, 22) extends transverse to the cross-vehicle axis and the vertical axis (Fig. 1-3).
Regarding claim 7, Koller discloses the cable (20-22) extends at least partially circumferentially around the shock tower bracket (5) (Fig. 1-3).
Regarding claim 8, Koller discloses the shock tower bracket (5) includes an inboard face facing the frame rail (2) and an outboard face spaced from the inboard face along a cross-vehicle axis, the cable extends from the frame rail to the outboard face of the shock tower bracket (Fig. 3).
Regarding claim 11, Koller discloses the cable (20-22) is under tension between the shock tower bracket and the frame rail (Eng. Trans.).
Regarding claim 12, Koller discloses the cable is metal (steel) (Eng. Trans).
Regarding claim 14, Koller discloses a channel bracket (3) fixed to the shock tower bracket (5), wherein the cable is disposed in the channel bracket (Fig. 1-4).
Regarding claim 15, Koller discloses the channel bracket (3) extends at least partially circumferentially around the shock tower bracket (5), and the cable extends through the channel bracket (Fig. 1-4).


Allowable Subject Matter
Claims 9, 10, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures designed to provide protection in offset collisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612